Citation Nr: 0633400	
Decision Date: 10/27/06    Archive Date: 11/14/06

DOCKET NO.  02-06 996A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a pulmonary 
disability (cavitary lesions of the left lung).

2.  Entitlement to service connection for an eye disability 
(ocular histoplasmosis).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to December 
1968, including service in Vietnam between October 1966 and 
November 1967.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2002 RO decision.  The veteran 
testified before the Board in March 2004.  The Board remanded 
the case in July 2004.

At the March 2004 hearing, the veteran testified about claims 
for service connection for hearing loss and for tinnitus.  
However, there is no RO adjudication on the tinnitus claim.  
Therefore, the Board refers that issue to the RO for its 
consideration in the first instance, as appropriate.  As for 
the hearing loss claim, the Board notes that the RO denied 
service connection for hearing loss in September 2002.  
Although the veteran discussed his hearing loss at the March 
2004 hearing, it does not appear that he filed the necessary 
notice of disagreement within one year after notification of 
the September 2002 RO decision.  See 38 U.S.C.A. § 7107 (West 
2002).  Therefore, the Board refers an issue regarding the 
timeliness of the appeal of the September 2002 RO denial of 
service connection for hearing loss to the RO for its 
consideration in the first instance, as appropriate.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claims, explained who was responsible for 
submitting such evidence, and obtained and fully developed 
all other evidence necessary for an equitable disposition of 
the claims.

2.  The veteran was diagnosed with non-malignant cavitary 
lesions of the left lung in 1987, that is, many years after 
active service. 

3.  The 1987 findings of cavitary lesions of the left lung 
resolved with no apparent residuals at the present time and 
have not been related by competent evidence to the veteran's 
active service.

4.  The veteran was diagnosed with histoplasmosis 
chorioretinitis of the left eye in 1989, that is, many years 
after active service.

5.  His ocular histoplasmosis has not been related by 
competent evidence to his active service.


CONCLUSIONS OF LAW

1.  A pulmonary disability (cavitary lesions of the left 
lung) was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1116 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).

2.  An eye disability (ocular histoplasmosis) was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1110 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004).  

The RO sent correspondence in January 2002 and July 2004; a 
rating decision in April 2002; a statement of the case in May 
2002; and a supplemental statement of the case in August 
2002.  These documents discussed specific evidence, the 
applicable legal requirements, the responsibilities for 
obtaining particular evidence, the evidence considered, the 
pertinent laws and regulations, and the reasons for the RO's 
decision.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that even if 
there is any defect with regard to the timing or content of 
the notice sent prior to the RO's initial adjudication in 
April 2002, that defect is harmless because of the thorough 
and informative notices provided throughout the adjudication 
and because the appellant has had a meaningful opportunity to 
participate effectively in the processing of the claims with 
an adjudication of the claims by the RO subsequent to receipt 
of the required notice.  The RO effectively complied with all 
of the required elements under VA's duty to notify claimants 
prior to the last adjudication here (a February 2006 
supplemental statement of the case).  There has been no 
prejudice to the appellant, and any defect in the timing or 
content of the notices has not affected the fairness of the 
adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  VA satisfied its duty to notify the appellant.  

Also, VA has obtained all relevant, identified, and available 
evidence and has notified the appellant of any evidence that 
could not be obtained.  In particular, in its July 2004 
remand, the Board placed the veteran on notice of the need 
for certain treatment records that he had mentioned.  And in 
its July 2004 letter, the RO requested that the veteran 
either provide copies of records from various medical 
providers or information so that VA could attempt to obtain 
those records.  The veteran has not provided that 
information.  Rather, in February 2006, he reiterated that a 
doctor had told him verbally about the manifestation of 
certain disorders in Vietnam War-era veterans 20 to 30 years 
later.  The duty to assist is not a "one-way street."  See 
Wood v. Derwinski, 1 Vet. App. 190, 192 (1991); see also 
Olson v. Principi, 3 Vet. App. 480, 483 (1992).  VA has 
satisfied both the notice and duty to assist provisions of 
the law.  The Board now turns to the merits of the claims.

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; see 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  
Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).  

Service connection for a claimed disorder, there must be (1) 
medical evidence of current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 
12 Vet. App. 247, 253 (1999); see also Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).  This determination is based on analysis of 
all the evidence of record and evaluation of its credibility 
and probative value.  Baldwin v. West, 13 Vet. App. 1, 8 
(1999).

Pulmonary disability (cavity lesions of the left lung)

The veteran's service medical indicate that he was treated in 
July 1965 for an upper respiratory infection and in January 
1967 for chest pain that was diagnosed as muscle strain.  His 
December 1968 physical examination identified no lung 
abnormalities, and the chest X-ray was negative.

In 1987, many years after service, the veteran was 
hospitalized at a non-VA facility with complaints of chest 
pain that had started one week earlier.  He had two cavitary 
lesions of the left lung.  A September 1987 CT scan indicated 
that the lesions might be secondary to granulomatous disease.  
A biopsy was negative for malignant cells.  The hospital 
discharge diagnosis was pneumonia of the left lung.  By 
discharge, the pneumonic process had resolved, but the cavity 
persisted.  

The veteran contends that he developed cavitary lesions on 
the left lung as a result of "something that [he] picked up 
in Vietnam," according to testimony at a July 2002 RO 
hearing.  He has maintained throughout this appeal that at 
the time of the 1987 treatment for the cavitary lesions, a 
doctor told him about the possibility of a relationship to 
his Vietnam service.  However, none of the medical records 
reflects any such statement by any doctor.  

Significantly, an April 2005 VA examination found no 
relationship between the veteran's post-service cavitary 
lesions of the left lung and any pulmonary or respiratory 
treatment during service.  Indeed, on an April 2005 VA X-ray, 
he did not have any cavitary lesions.  Rather, he had a 
diagnosis of chronic obstructive pulmonary disease with mild 
bilateral bronchial thickening, as well as pulmonary 
hyperinflation.  The examiner specifically stated that the 
1987 finding of cavitary lung lesions was only a bacterial 
infection that had resolved with no apparent residuals.  See 
Degmetich, supra; Brammer, supra.  

The Board notes that special considerations apply to certain 
veterans who served in the Republic of Vietnam during the 
Vietnam War.  A veteran who served in the Republic of Vietnam 
between January 9, 1962, and May 7, 1975, is presumed to have 
been exposed to certain herbicide agents (e.g., Agent Orange) 
during such service, absent affirmative evidence to the 
contrary. In the case of such a veteran, service connection 
based on herbicide exposure will be presumed for certain 
specified diseases, including respiratory cancers (cancer of 
the lung, bronchus, larynx, or trachea), that are manifested 
to a compensable degree at any time after service.  38 
U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  However, in 
this case, both the 1987 non-VA hospital records and the 
April 2005 VA examination confirm that the veteran has not 
had a lung malignancy.

The Board is mindful of the veteran's testimony and 
statements about what doctors may have told him about this 
condition.  However, there is no such statement from any 
doctor in the record.  Despite requests for such evidence, 
the veteran has not yet been able to produce any such 
competent evidence.  Although the veteran is quite firm in 
his contentions, he is personally not able to render an 
opinion on a matter requiring knowledge of medical principles 
or causation.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

In sum, the Board concludes that there is no competent 
evidence that the veteran has cavitary lesions of the left 
lung that are related to his active service.

Eye disability (ocular histoplasmosis)

The veteran's service medical records reflect that he was 
treated in February 1968 for headaches after bumping his 
head.  He reported some blurring of vision at the beginning, 
but there was no visual or eye abnormality on examination.  
There is no further mention in the service medical records of 
an eye disorder.  Indeed, on his December 1968 separation 
examination, vision was 20/20, bilaterally.

In January 1989, many years after service, the veteran 
complained of fuzzy peripheral visual acuity in the last few 
weeks.  An eye examination showed hemorrhagic detachment of 
the neurosensory retina in the macula of the left eye. The 
diagnosis was histoplasmosis chorioretinitis.

The veteran has testified that the doctor who diagnosed the 
ocular histoplasmosis in 1989 mentioned that the condition 
was prevalent in the Ohio Valley, but that there was a 
possibility that he had contracted the condition in Vietnam.

But significantly, a December 2005 VA examination concluded 
that the veteran's military service had not aggravated any 
current eye disorder, such as ocular histoplasmosis.  

As noted above, the Board is also mindful of the veteran's 
testimony and statements about what doctors may have told him 
about this condition.  But there is no statement from any 
such doctor in the record, despite requests for such 
evidence.  Although the veteran is quite firm in his 
contentions, he cannot personally render an opinion on a 
matter requiring knowledge of medical principles or 
causation.  See Espiritu, supra.

In sum, the Board concludes that there is no competent 
evidence that the veteran now has ocular histoplasmosis that 
is related in any way to his active service.

Finally, the Board notes that the veteran's representative 
argues that the April 2005 and December 2005 VA examinations 
did not fully comply with the Board's July 2004 remand.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998).  However, the 
findings and conclusions of both VA examinations are 
sufficiently comprehensive and encompassing in their 
language.  Although the Board's July 2004 remand set forth 
bases for new VA examinations, in and of itself, its use of 
certain words, did not create a rigid requirement for 
specific wording on the examinations.  The VA examinations 
thoroughly and substantially addressed the basis for the 
remand. 


ORDER

1.  Service connection for a pulmonary disability (cavitary 
lesions of the left lung) is denied.

2.  Service connection for an eye disability (ocular 
histoplasmosis) is denied.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


